Citation Nr: 0007337	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for glaucoma, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to July 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In December 1997, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran's appeal was certified to the Board in August 
1997.  

2.  In December 1997, the Board remanded the veteran's claim 
to the RO for additional development.  

3.  In February 2000, the Board received a written statement 
from the veteran submitted by the veteran's representative, 
requesting that his appeal be withdrawn.  


CONCLUSION OF LAW

A justiciable issue involving an increased evaluation for 
glaucoma is not currently before the Board.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.204 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


An appellant may withdraw his appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (1999).  When an appellant does so, the withdrawal 
effectively creates a situation where there is a failure to 
allege error of fact or law.  Consequently, in such an 
instance, the Board does not have jurisdiction to review an 
appeal.  A dismissal is appropriate in such a case.  § 38 
U.S.C.A. § 7105(d)  (West 1991).  

The veteran was granted service connection for glaucoma in 
May 1991, and a 10 percent evaluation was assigned.  In 
November 1996, the RO confirmed and continued the 10 percent 
evaluation.  The veteran disagreed with that determination in 
January 1997.  A Statement of the Case was issued in January 
1997, and the veteran submitted a Substantive Appeal in 
February 1997.  The appeal was certified to the Board on 
August 12, 1997.  In December 1997, the Board remanded the 
veteran's claim to the RO.  In February 2000, the Board 
received a written statement from the veteran submitted by 
the veteran's representative requesting that his appeal be 
withdrawn.  

Under the provisions of 38 C.F.R. § 20.204(b) and (c), a 
substantive appeal may be withdrawn in writing by the 
appellant, or in certain circumstances by the appellant's 
representative, at any time before the Board promulgates a 
decision.  As the veteran's above noted request to withdraw 
his appeal complies with 38 C.F.R. § 20.204(b) and (c), his 
appeal is not properly before the Board and must therefore be 
dismissed. 38 U.S.C.A. § 7105.


ORDER

The appeal of the claim of entitlement an increased 
evaluation for glaucoma is dismissed.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

